Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Page 12 includes a listing of documents that Applicant is incorporating by reference, these documents need to be provided in an IDS statement and more particularly the foreign and WIPO documents need to be provided with English translations to determine the full context of what is being incorporated by reference, see 37 CFR 1.57(b).
Page 15 also references another WIPO document which has not been provided.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an axial bearing and a radial and axial bearing combination as set forth in claim 40 by the use of “and/or” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The current bearings only show a radial bearing or the same configuration used as a linear bearing, no axial bearing or axial bearing feature is shown in the illustrated invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 22, “as detector” should be - -as a detector- -.  
The specification, including the title, repeatedly uses “plastics” which should be - -plastic- -.
Appropriate correction is required.
Claim Objections
Claims 21, 26, 27, 29, 33, 37, 38 and 39 are objected to because of the following informalities:  
Claim 21, “plastics” should be - -plastic- - in both lines 1, 2 and 8.
Claim 21, “with sensor function” in line 4 should read - -that functions as a sensor- - or - -having a sensor function- -.
Claim 21, line 7, “as carrier” should be - -as a carrier- -.
Claim 26, line 3, “the surface” should be - -the one surface- - to keep terminology consistent and avoid confusion as to what surface is being referenced.
Claim 27, line 2, “a recess which extends at least in areas at a distance” should read - -a recessed portion which extends at a distance- -.
Claim 29, “plastics” should be - -plastic- - in line 2.
Claim 33, “plastics” should be - -plastic- -in lines 2 and 3.
Claim 37, “a bearing housing or carriage or of a bearing bush” should read - -a bearing housing, a carriage, or a bearing bush- -.
Claim 38 is attempting to state that the first bearing part includes two sliding elements with both elements being releasably connected however the claim is missing the linking concept of the at least one sliding element is now two.  To better recite this the claim should state - - wherein the at least one sliding element of the first bearing part includes two sliding elements, wherein the respective functional circuits of both sliding elements are releasably...- -.
Claim 39, there is only one functional circuit within this claim group and thus “(s)” should be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is a “Use” claim that fails to recite steps of using the plain bearing, see MPEP 2173.05(q).  Claim 40 as drafted is a claim directed toward the use of a bearing but does not define any steps in the method of use and thus is not eligible subject matter under 35 USC 101.  The claim is attempting to define an intended field of use, while the recitation of the claim is “Use of a plain bearing” without define any steps within the use.  Since the claim is attempting to simply define an intended use of the invention it is further suggested that the claim be canceled as the intended use would not further structurally limit the plain bearing itself and canceling the claim would overcome the drawing objection above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  What follows is a list of errors noted in the current version of the claims, this list does not anticipate issues that may arises as the problems below are addressed.
Claim 21, the phrase “for lubricant-free bearing in a plain bearing- - is grammatically awkward and unclear.  Is Applicant claiming a bearing within a bearing, in other words there is a plain bearing with a lubricant free bearing within it?
Claim 21, lines 6-7 are grammatically awkward and unclear.  Specifically the phrase “which is formed on the formed part as a carrier of the tracer conductor pattern” is unclear.  First it is unclear what the phrase “which is formed” is referencing, is this the circuit or the pattern? And then it is unclear what is being defined “as [a] carrier”, is the circuit the carrier or the formed part?
Claim 22 appears to clarify that the formed part is the carrier, however the claim states “serves as a circuit carrier” and it is unclear if this is now meant to be a different carrier or the same carrier that is in claim 21.  Is this portion of the claim redundant or providing some additional structural limitation?  If it is an additional limitation to the carrier of claim 21 where is this second carrier?
Regarding claim 22, the phrase "in particular" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  In this case, and in other claims listed below, in particular is functioning the same as “for example” or “such as” which is causing the lack of clarity, see MPEP 2173.05(d).  However, assuming the use of in particular was understood the recitation is further unclear as to how it is further limiting.  If the formed part is an injected molded part as recited by claim 21 then what is this recitation in line 22 of claim 2 adding?  If the part is injected molded and is meant to be a carrier for the circuit as already defined by the claim then this recitation would be redundant and making use of tautology and is only causing confusion, it is suggested that the whole phrase “in particular as an injection-molded circuit carrier” be removed.
	Claim 25, it is unclear how the detection region extend “at least in part along a wear limit to be detected”, the wear limit is shown is a thickness of the formed part, how does the detection region extend along the thickness when it is on the outside of the formed part as disclosed?
Claim 25 recites the limitation "the circumferential angle" and “the axial length” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the claims prior to claim 25 do not define a particular shape for the bearing and thus it cannot be said that it was understood what and where these features are in the bearing.  Claim 21 only defines a plain bearing which can take any shape and size and can include a flat sheet or a thrust bearing which would not necessarily have either a circumferential angle or an axial length on which the detected region extends.
Regarding claim 28, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  As in claim 22, “preferably” in this claim and in all claims below is functioning the same as “for example” which is indefinite, see MPEP 2173.05(d).
Claim 28 it is further unclear how the pattern can be “directly and/or integrally deposited” and also be “bonded to the formed part”.  The confusion in this case is due to the use of “and/or”, first if a part is directly attached to something it is integrally but the use of “or” in the claim would now appear to be attempting to broaden the meaning of integrally within the context of the disclosure to include some form of intermediate member between the formed part and the pattern.  But then the claim states “bonded to the formed part” which, if “integrally” has to be given a broader meaning to include an intermediate member, it is unclear how would the pattern would be “bonded to the formed part by a substance to substance bond”.  If the alternate of “or” is applied the metes and bounds of the claim become unclear as to how the pattern can be integrally but not directly bonded to the formed part but still have a substance to substance bond with the formed part.  In this case it is suggested that the “or” language be removed from the claim.
The term “distinctly higher” in claim 29 is a relative term which renders the claim indefinite. The term “distinctly higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What level of conductivity difference is required to be considered “distinctly higher”?
Regarding claim 29, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Is the claim meant to be limited to these materials or are these meant to be examples?
Regarding claim 30, the claim repeatedly uses phrases such as “preferably”, “particularly preferably” and “in particular” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  In this case what dimensions are actually required and which are optional is not understood.
Regarding claim 30, it is further unclear how “preferably additively applied trace conductors” and “preferably additively applied contact regions” is meant to further limit the claimed invention.  The claim begins by stating “wherein the trace conductor pattern comprises trace conductors…and contact regions,” however claim 21 states that the functional circuit which includes the trace conductor pattern as a whole is additively manufactured.  Based on claim 21 wouldn’t any part that makes up the pattern have to be additively manufactured?  Or is the intent of the claim now to broaden the scope of claim 21 where the trace pattern can include additive manufacturing parts and possibly ones that aren’t?  If the phrases of “preferably additively applied” are not mean to provide any different or narrowing meaning from that of claim 21 then these phrases should be removed.
Regarding claim 31, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Claim 31 also states that the circuit is “passive…and/or…resistive” however it is unclear how the circuit can be both passive and resistive at the same time.  The use of “and/or” in this case would have to include that passive is different than resistive however if they are different then how can they both be present?
Claims 32 and 33 also includes “in particular” and “preferably” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 34, “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  In addition, it is not clear how the plain bearing can be “a linear plain bearing and/or a radial plain bearing”.  These bearings are commonly exclusive of one another with a linear bearing supporting sliding motion and radial supporting rotation, how can the bearing be both?  In this case it is believed that the claim should be “or” but if the intent is for the bearing to support both forms of motion where is this embodiment shown and discussed in detail in the written description?  The use of “for lubricant-free bearing” is also grammatically awkward and unclear as to how there is a plain bearing for lubricant free bearing, it is believed that this is meant to mean that the plain bearing is a lubricant free bearing.  In order to resolve all issues it is suggested that the preamble, lines 1-2 of the claim be amended to state - -A plain bearing system for linear motion or radial motion, wherein the plain bearing system is lubricant free and comprises a first bearing part…- - or alternative the claim could just state - - A plain bearing system comprising a first bearing part…- -.
Claims 35 and 36 also includes “in particular” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Allowable Subject Matter
Claims 21-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed combination of claim 21 is calling for a prefabricated plastic sliding element that then has an electrical functional circuit applied thereto via additive manufacturing.  This combination requires a prefabricated plastic sliding/bearing element and then the application of the circuit that has only features that can be made by additive manufacturing.  The closest prior art of record to this inventive concept is US PGPub 2016/0208849, however the plastic sliding component (106) is made in two parts (106A and 106B) with the circuity 108 therebetween, thus the sliding element is not prefabricated and then the circuity applied but rather part of the sliding element is first prefabricated, the circuit applied, and then the second part is fabricated, this does not result in the same structure that is required by the steps of the claim which would be circuity applied to the outer or exposed surface of the preformed sliding element.  US PGPub 2019/0145462 is also similar however the functional circuit in this case includes additional features that would not be possible to make via additive manufacturing and thus the reference would teach away from making the functional circuit as a whole as claimed for an additive manufacturing process.  The combination requires the circuit to be applied to a preformed sliding part with the circuit as a whole being made by additive manufacturing which would require a circuit component on the preformed part that does not include any transmitters or RFID tags as these cannot be made solely by additive manufacturing.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656